UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-52435 VANITY EVENTS HOLDING, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 43-2114545 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 43 West 33 rd Street, Suite 600, New York, NY 10001 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 695-9619 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o 1 APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of October 31, 2009, there were 35,999,807 outstanding shares of the Registrant's Common Stock, $.0001 par value. 2 VANITY EVENTS HOLDING, INC. (A Development Stage Company) September 30, 2009 PART I. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. SEPTEMBER 30, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation 4 Item 3. Controls and Procedures 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 3 VANITY EVENTS HOLDING, INC. (A Development Stage Company) September 30, 2009 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Page Financial Statements Balance Sheets as ofSeptember 30, 2009 (Unaudited) and December 31, 2008 F-2 Statements of Operations for the nine months ended September 30, 2009 and2008,and August 25, 2004 (inception) to June 30, 2009(unaudited) F-3 Statements of Operations for the three months ended September 30, 2009 and2008 (unaudited) F-4 Statement of Stockholders’ Equityfor the period August 25, 2004 (inception) to September 30, 2009 (unaudited) F-5 Statements of Cash Flows for the nine months ended September 30, 2009 and 2008, and August 25, 2004 (inception) to June 30, 2009 (unaudited) F-6 Notes to Financial Statements F-7 - F-12 F-1 VANITY EVENTS HOLDING, INC. (A Development Stage Company) BALANCE SHEETS Unaudited September 30th, 2009 December 31st, 2008 CURRENT ASSETS Cash and cash equivalents $ 2,223,466 $ 801 Accounts Receivable 1,419 0 Inventory 48,754 2,150 Prepaid expenses 42,247 0 TOTAL CURRENT ASSETS $ 2,315,886 $ 2,951 OTHER CURRENT ASSETS $ 49,418 $ 49,418 FIXED ASSETS 117,622 0 TOTAL ASSETS $ 2,482,926 $ 52,369 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Bank overdraft 0 7,186 Accounts payable and accrued expenses 42,075 34,550 TOTAL CURRENT LIABILITIES $ 42,075 $ 41,736 LONG-TERM LIABILITIES Loans payable-shareholders 310,716 314,099 TOTAL LONG-TERM LIABILITIES $ 310,716 $ 314,099 TOTAL LIABILITIES $ 352,791 $ 355,835 STOCKHOLDERS’ EQUITY Preferred stock authorized 5,000,000 shares, $.0001 par value each. AtSeptember 30, 2009 and December31, 2008 there are no shares outstanding 0 0 Common stock authorized 100,000,000 shares, $.0001 par value each. At September 30, 2009 and December31, 2008there are 35,999,807 and 27,369,807 shares outstanding, respectively 3,599 2,736 Additional paid in capital 2,912,401 755,764 Deposit for capital stock 900,000 0 Deficit accumulated during the development stage (1,685,865 ) (1,061,966 ) TOTAL STOCKHOLDERS' EQUITY $ 2,130,135 $ (303,466 ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 2,482,926 $ 52,369 The accompanying notes are an integral part of these statements. F-2 VANITY EVENTS HOLDING, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the nine months endedSeptember 30, 2009 For the nine months endedSeptember 30, 2008 August 25th, 2004 (inception) toSeptember 30, 2009 REVENUE 5,540 53,015 $ 198,652 TOTAL COST OF GOODS 2,386 390 66,931 GROSS PROFIT 3,154 52,625 131,721 OPERATING EXPENSES Salaries 244,446 42,140 538,528 Selling, general and administrative 403,356 219,038 1,437,370 TOTAL OPERATING EXPENSES 647,802 261,178 1,975,898 NET LOSS FROM OPERATIONS (644,648 ) (208,553 ) (1,844,177 ) OTHER INCOME - INTEREST 553 0 2,147 Adjustment to cash balance 20,196 20,196 Salary Reimbursement 135,969 NET LOSS (623,899 ) (208,553 ) (1,685,865 ) BASIC & DILUTED LOSS PER SHARE (0.02 ) (0.01 ) WEIGHTED AVERAGE SHARES OUTSTANDING 35,999,807 26,815,496 The accompanying notes are an integral part of these statements F-3 VANITY EVENTS HOLDING, INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited Deficit Accumulated During Common Stock Additional Paid-In Capital Development Shares Amount Stage Total Issuance of common stock for cash 1,250,284 125 (25 ) 0 100 Net income - inception to December 31, 2004 6,803 6,803 Balance at December 31, 2004 1,250,284 125 (25 ) 6,803 6,903 Issuance of common stock for cash 20,877,373 2,087 229,313 231,400 Net loss for the year ended December31, 2005 (95,868 ) (95,868 ) Balance at December 31, 2005 22,127,657 2,212 229,288 (89,065 ) 142,435 Issuance of common stock for cash 4,368,493 437 476,563 477,000 Net loss for the year ended December31, 2006 (601,329 ) (601,329 ) Balance at December 31,2006 26,496,150 2,649 705,851 (690,394 ) 18,106 Issuance of common stock for cash 250,057 25 39,975 40,000 Net loss for the year ended December 31, 2007 (57,487 ) (57,487 ) Balance at December 31, 2007 26,746,207 2,674 745,826 (747,881 ) 619 Issuance of common stock for legal fees 623,600 62 9,938 10,000 Net loss for the year ended December 31, 2008 (314,085 ) (314,085 ) Balance at December 31, 2008 27,369,807 2,736 755,764 (1,061,966 ) (303,466 ) Issuance of common stock for cash 8,630,000 863 2,156,637 2,157,500 Deposit for Capital Stock 900,000 900,000 Net loss for the nine months ended September 30, 2009 (623,899 ) (623,899 ) Balance at September 30, 2009 (Unaudited) 35,999,807 3,599 2,912,401 (1,685,865 ) 2,130,135 The accompanying notes are an integral part of this statement. F-4 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF CASH FLOWS Unaudited For the nine months endedSeptember 30, 2009 For the nine months endedSeptember 30, 2008 August 25th, 2004 (inception) toSeptember 30, 2009 OPERATING ACTIVITIES Net loss (623,899 ) (208,553 ) (1,685,865 ) Issuance of common stock for legal services 0 10,000 10,000 Changes in operating assets and liabilities: Accounts receivable (1,419 ) (23,514 ) (1,419 ) Inventory (46,604 ) (2,150 ) (48,754 ) Prepaid expenses (42,247 ) 0 (42,247 ) Bank overdraft (7,186 ) 0 0 Accounts payable and accrued expenses 7,525 32,854 41,760 Miscellaneous adjustment (600 ) (195 ) CASH USED BY OPERATING ACTIVITIES (714,430 ) (191,363 ) (1,726,720 ) INVESTING ACTIVITIES Fixed assets, software, and licenses (67,622 ) (196 ) (117,040 ) Other Investments (50,000 ) 0 (50,000 ) CASH USED BY INVESTING ACTIVITIES (117,622 ) (196 ) (167,040 ) FINANCING ACTIVITIES Proceeds from loans payable-shareholders, net (3,293 ) 192,511 310,716 Issuance of common stock for cash 3,057,500 0 3,806,000 CASH PROVIDED BY FINANCING ACTIVITIES 3,054,207 192,511 4,116,716 NETINCREASE(DECREASE) IN CASH 2,222,155 952 2,222,956 CASH BALANCE BEGINNING OF PERIOD 801 4,825 0 CASH BALANCE END OF PERIOD 2,222,956 5,777 2,222,956 Supplemental Disclosures of Cash Flow Information: Interest 0 0 0 The accompanying notes are an integral part of these statements F-5 VANITY EVENTS HOLDING, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2009 NOTE A – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES 1. Nature of Operations/ Basis of Presentation Nature of Operations VANITY EVENTS HOLDING, INC.(the “Company”), was organized as a Delaware Corporation on August 25, 2004, as a company focusing on licensing and promotions. In July 2009, the Company shifted its focus and established a cleaning company offering a full range of residential and commercial cleaning services. This company will be expanding its reach through national franchising.
